UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 MODINE MANUFACTURING COMPANY (Exact name of registrant as specified in its charter) WISCONSIN 39-0482000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (262) 636-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer þ Non-accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ The number of shares outstanding of the registrant's common stock, $0.625 par value, was 46,378,187 at July 30, 2010. MODINE MANUFACTURING COMPANY INDEX PART I.FINANCIAL INFORMATION 1 Item 1.Financial Statements. 1 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 31 Item 4.Controls and Procedures. 36 PART II.OTHER INFORMATION 36 Item 1.Legal Proceedings. 36 Item 6.Exhibits. 36 SIGNATURE 37 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements. MODINE MANUFACTURING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended June 30, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) Three months ended June 30 Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring expense 81 Impairment of long-lived assets - Income (loss) from operations ) Interest expense Other expense (income) – net ) Earnings (loss) from continuing operations before income taxes ) Provision for income taxes Earnings (loss) from continuing operations ) Loss from discontinued operations (net of income taxes) ) ) Loss on sale of discontinued operations (net of income taxes) (6
